WOODLEY, Judge.
The offense is operating a motor vehicle upon a public road while intoxicated; the punishment, 3 days in jail and a fine of $50.
The evidence from the standpoint of the state is deemed sufficient to sustain the jury’s verdict. It consists of testimony of officers who described appellant’s appearance and demeanor; their experience in seeing and dealing with intoxicated persons,' and their opinion that appellant was intoxicated. There is also evidence sufficient to support a finding that appellant was the driver of an automobile which was involved in a collision on a public road.
Several formal bills of exception were filed with the-clerk and refused by the trial judge, and his reasons endorsed thereon. Appellant took no further action in regard to these bills, hence the-matters complained of therein are not before us. Art. 760d V.A. C.C.P.; Wortham v. State, 169 Tex. Cr. Rep. 164, 333 S.W. 2d 158; Prince v. State, 169 Tex. Cr. Rep. 559, 338 S.W. 2d 140; Willis v. State, 169 Tex. Cr. Rep. 566, 336 S.W. 2d 425; Alston v. State, (page-this volume), 338 S.W. 2d 723.
Two formal bills were approved, neither of which presents error.
The statement of facts is in narrative form and no informal bills are before us.
The judgment is affirmed.